Citation Nr: 1340577	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  11-04 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable, initial rating for bilateral heel strain with right calcaneal spur.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active service in the U.S. Air Force from August 1989 to November 1989 and from March 1990 to June 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for bilateral heel strain with right calcaneal spur and assigned a noncompensable rating.

The Veteran requested a hearing before the Board in a February 2011 substantive appeal (VA Form 9).  In March 2013, the Veteran stated that he wished to withdraw his hearing request.  Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn.  38 C.F.R. § 20.704(e) (2012).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the further delay that inevitably will result from remanding, rather than immediately deciding, this claim, it is necessary to ensure the claim is fully developed and receives all due consideration.

The Veteran contends that he should receive a compensable rating for his bilateral foot disability.  In February 2010, he was afforded a VA examination for his claim of service connection.  At that time, the Veteran reported pain and occasional swelling that was mild to moderate with rest but more moderate at the end of the day if he did not rest.  He stated that he had no excessive flare-ups requiring hospitalization but that if he did have a problem with flare-ups, he called in sick and stayed in bed.  He reported that even with flare-ups he was able to work, but that it slowed him down.  At that time, the VA examiner made a diagnosis of mild bilateral heel strain with a small calcaneal spur on the right foot.

The Board notes that the examiner's opinion was from February 2010, so when the Veteran filed his original claim for service connection.  Therefore, as more than three years have passed, the results may not adequately reflect the current state of the Veteran's disability, necessitating a remand for a thorough and contemporaneous medical examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998).

In addition, the Veteran's service-connected disability is characterized as bilateral heel strain with right calcaneal spur.  He maintains, in essence, that this was incorrect and that his foot disability is more properly characterized as plantar fasciitis and capsulitis.  A medical opinion should be obtained on this matter.

Evidence of record shows that the Veteran receives private treatment for his bilateral foot disability; however, the most recent records are from May 2010, so any relevant treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and non-VA medical care providers (to include, but not limited to, treatment records from Advanced Foot Care) that have treated him for his bilateral foot disability since May 2010 and make arrangements to obtain all records that he adequately identifies.

2.  Thereafter, schedule the Veteran for a VA podiatry examination.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests and studies should be performed.

The examiner is asked to describe in detail all symptomatology associated with the Veteran's service-connected bilateral heel strain with right calcaneal spur.  

The examiner should report the range of motion of each foot/heel, in degrees.  The examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the feet/heels are used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The Veteran's service-connected disability is characterized as bilateral heel strain with right calcaneal spur, based upon the diagnosis provided on VA examination in February 2010.  He maintains, in essence, that this was incorrect and that his foot disability is more properly characterized as plantar fasciitis and capsulitis.  The examiner should provide an opinion as to whether the Veteran's service-connected foot disability is more properly characterized as plantar fasciitis and capsulitis.  Is it at least as likely as not (50% or greater probability) that bilateral plantar fasciitis and capsulitis had its clinical onset during active service or is related to any in-service disease, event, or injury?  If so, the examiner should describe in detail all symptomatology associated with the Veteran's bilateral plantar fasciitis and capsulitis.

The examiner must provide a comprehensive report including compete rationales for all opinions and conclusions reached.

3.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions request, it must be returned to the providing examiner for corrective action.

4.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


